Fourth Court of Appeals
                               San Antonio, Texas
                                     July 22, 2019

                                  No. 04-19-00231-CR

                              Patrick Thomas CHILDERS,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                       From the County Court, Kerr County, Texas
                                Trial Court No. A17313
                      Honorable N. Keith Williams, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby Granted. The
Appellant’s brief is due on August 20, 2019.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court